Citation Nr: 1509775	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for nummular eczema for the period from August 7, 2006, to March 20, 2008, and in excess of 60 percent from February 28, 2013.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

According to multiple DD Forms 214 currently associated with the record, the Veteran served on active duty from September to December 1992, from July 1995 to October 2001, from October 2002 to October 2003, from June 2004 to February 2005, and from March 21, 2008, to February 27, 2013.  The Veteran has also recently submitted additional military personnel records which appear to indicate that he may have had additional subsequent periods of active duty and/or active duty for training.  See military personnel records received in August 2014.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for nummular eczema and assigned an initial zero percent disability rating, effective August 7, 2006.  

The Veteran appealed the initial rating, arguing that he was entitled to a 60 percent disability rating for his service-connected nummular eczema from the date of the award of service connection.  Before the matter was certified to the Board, in an April 2103 rating decision, the RO increased the rating for the service-connected nummular eczema to 60 percent, effective April 26, 2012.  Although a higher rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned from the date of the award of service connection nor did the Veteran withdraw his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  At the hearing, the Veteran submitted additional evidence, along with a written waiver of initial RO review of that evidence.  38 C.F.R. § 20.1304 (2013).  

In July 2014, the Board remanded the matter for additional evidentiary development.  

While the matter was in remand status, the RO corrected its April 2013 rating decision to reflect an effective date of February 28, 2013, for the award of a 60 percent rating for nummular eczema, noting that the Veteran had been on active duty from March 21, 2008, to February 27, 2013.  See e.g. December 2014 Supplemental Statement of the Case.  

In that regard, the law expressly prohibits the concurrent payment of active duty pay and VA compensation.  See 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. § 3.700(a) (2014).  In light of the RO's actions and the applicable law, the Board has now clarified the issue on appeal as set forth on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this appeal, the Veteran seeks an initial 60 percent disability rating for his service connected eczema.  He contends that since the effective date of the award of service connection for that disability, his eczema has required the twice daily use of topical corticosteroids as well as quarterly to monthly Kenalog injections.  He argues that such treatment regimen qualifies him for a 60 percent rating under the applicable criteria, as his medication regimen should be considered systemic therapy.  See 38 C F R § 4 118 Diagnostic Code 7806 (2014) (providing a maximum 60 percent disability rating for eczema when "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period").  

In July 2014, the Board remanded this matter to the AOJ for additional evidentiary development, to include obtaining complete VA, military, and private medical records for the period from August 2005 to the present.  The Board notes that the additional records received, consisting of VA and military medical records, reflect a single three week course of systemic therapy (oral prednisone) beginning in May 2008, during a period of active duty.  The record otherwise reflects only topical therapy, with no indication of monthly or quarterly injections of Kenalog.  

In that regard, the Board notes that at his May 2014 hearing, the Veteran testified that since the award of service connection for eczema, he had been treated with monthly to quarterly Kenalog injections by his private dermatologist.  Pursuant to the Board's remand instructions, in an August 2014 letter, the RO asked the Veteran to submit or authorize the release of medical records from his private dermatologist, but he failed to respond.  

The record does contain a January 2014 disability benefits questionnaire from a physician's assistant noting that the Veteran had a prior history of treatment with Kenalog injections, but that he had been able to manage his eczema with topical corticosteroids for the past 12 months.  The Veteran is advised that in light of the applicable legal criteria, it would be to his benefit to submit or authorize the release of clinical evidence documenting his reported monthly to quarterly Kenalog injections for his service-connected eczema for the period from August 7, 2006, to March 20, 2008.  

Also in its July 2014 remand, the Board ordered the AOJ to forward the record on appeal to a VA dermatologist for the purpose of obtaining a medical opinion.  The Board requested that the examiner specifically address the Veteran's contentions that his physician felt that the use of topical Triamcmolone should be considered a "systemic therapy such as corticosteroids or other immunosuppressive drugs."  The record shows that in August 2014, the Veteran underwent a VA dermatology examination; the examiner, however, failed to provide the requested opinion.  Under these circumstances, the medical opinion is inadequate and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake the necessary efforts to obtain clinical records pertaining to the Veteran from Dr. F.R. for the period from August 2005 to the present.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the veteran and his representative.  

2.  After any additional records are associated with the claims file, forward the file to the VA dermatologist who conducted the August 2014 VA medical examination, if available, and ask him to provide an opinion as to whether the daily use of topical steroids prescribed for the Veteran's service-connected eczema may be medically considered to be a "systemic therapy such as corticosteroids or other immunosuppressive drugs."  The examiner should provide a complete explanation for all opinions provided.  

In the event the dermatologist who conducted the August 2014 VA medical examination is no longer available, forward the record to another available dermatologist and request that he or she review the record and provide the requested opinon.  

3.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After the above development has been completed, review all the evidence of record in readjudicating the claim.  If the claim remains denied, the Veteran and any representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



